Citation Nr: 0504349	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-08 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2002 by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In February 2004, the Board remanded this case to the RO.  
The case was returned to the Board in December 2004.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The veteran is presumed to have been in sound psychiatric 
condition at service entrance.

3.  There is no medical or other credible evidence of the 
presence of an acquired psychiatric disorder during the 
veteran's active service.

4.  There is no competent medical evidence linking a current 
acquired psychiatric disorder to the veteran's active 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, and psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter from the RO in March 2002 informed the 
veteran of the elements of a successful service connection 
claim and notified him of the evidence needed to substantiate 
his claim.  A statement of the case furnished by the RO to 
the veteran in February 2003 set forth 38 C.F.R. § 3.159, VA 
assistance in developing claims, and advised the veteran of 
the reasons and bases for the denial of his claim.  A VCAA 
notice letter in February 2004 from the VA Appeals Management 
Center (AMC) to the veteran informed him of the evidence 
which VA had obtained and of the evidence which he should 
identify or submit in support of his claim.  The AMC's letter 
also notified the veteran that it was his responsibility to 
make sure that VA received all relevant non-federal records.  
The AMC's letter requested that the veteran complete and 
return a VA Form 21-4142, medical release form, for each 
physician and medical facility which had rendered psychiatric 
treatment to him.  A supplemental statement of the case 
furnished by the AMC to the veteran in November 2004 advised 
him of the reasons and bases for the continued denial of his 
claim.

The RO's and AMC's letters to the veteran, the statement of 
the case, and the supplemental statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO and the AMC did not explicitly 
request that the veteran provide any evidence in his 
possession he thought was relevant to his claim, they did, as 
noted above, advise him that it was his ultimate 
responsibility to support his claim with appropriate evidence 
such that any deficiency in the wording of the notice was a 
harmless error, particularly where the veteran was clearly 
requested to submit medical evidence linking a current 
disability to his active service.  The Board also finds that 
any error in not providing a single notice to the appellant 
covering all content requirements would be harmless and non-
prejudicial, in that the veteran has not identified any 
pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the instant claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records and 
the one post-service private treatment record identified by 
the veteran.  The veteran and his representative have not 
identified any additional evidence relevant to the claim on 
appeal.  Because the evidence of record does not indicate 
that a current acquired psychiatric disorder may be related 
to an injury, disease, or event in service, an examination 
and medical opinion are not necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2004).  The Board finds that 
further assistance is not required and the case is ready for 
appellate review.

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Psychosis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).



III. Factual Background and Analysis

The record reveals that, in July 1975, the veteran was 
evaluated at an Armed Forces Examination and Entrance 
Station, and pre-service private medical records were 
obtained.

The veteran was seen at a private medical clinic in February 
1974 for a history of possible epilepsy.  Since age 13 years 
when the veteran was overtaxed or nervous, he had blurred 
vision and headaches at the temples, with twitches of the 
eyes and other parts of the body.  Aspirin helped.  The 
diagnosis was possible petit mal epilepsy.  

In March 1974, the veteran was evaluated by a private 
physician for a two and a half year history of periodic 
episodes of subjective disorientation and episodes of 
confusion.  He had no history of falling, incontinence, or 
tongue-biting.  His mother stated that he had had an EEG 
(electroencephalogram) and she was told that there was no 
diagnosis of a convulsive disorder.  An eye examination was 
normal, and the veteran's blood pressure was normal.  The 
physician reported that he was not able to reach a definitive 
diagnosis on the history alone.  The impressions were rule 
out functional disorder, rule out hysterical seizures, and 
rule out convulsive disorder, psychomotor epilepsy?  The 
physician commented that the veteran seemed to have an 
immature personality and he recommended a neuropsychiatric 
evaluation.  

In July 1975, the veteran was evaluated by a psychiatrist at 
the Armed Forces Examination and Entrance Station.  It was 
noted that a private physician's statement showed that the 
veteran had had two febrile convulsions at three years of age 
and was placed on Phenobarbital for two or three months; he 
had had no further convulsions since then.  In 1972, the 
veteran had a series of ten episodes of dissociative-like 
phenomena when he would feel light-headed.  The veteran 
stated that there was no aura, loss of sphincter control, 
tongue-biting, or amnesia.  An EEG was normal.  He was placed 
on Phenobarbital for several months.  There had been no 
recurrence of the problem.  The veteran stated that at the 
time of the episodes he was involved in football, had lost 25 
pounds in two weeks, and had sustained a broken nose, which 
upset him.  He had no psychiatric contact, no arrests, and no 
drug abuse.  On mental status examination, the veteran was 
alert and pleasant with no disorientation, gross thought 
disorder, delusions, ideas of reference, or suicidal or 
homicidal ideation.  The impressions were past history of 
febrile seizures and past history of dissociative episodes 
secondary to pressures at home and possibly related also to a 
weakened physical condition.  The examining psychiatrist 
found that the veteran was qualified for service.

In a report of medical history for enlistment in July 1975, 
the veteran denied having depression or excessive worry or 
nervous trouble of any sort.  At an examination for 
enlistment in July 1975, no disqualifying defects were found 
and the veteran was evaluated as psychiatrically normal.

Because no psychiatric abnormality or disorder was noted at 
his entrance upon active service, the Board finds that the 
veteran is entitled to the presumption that he was in sound 
psychiatric condition at service entrance.  See 38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004).

The veteran's service medical records are entirely negative 
for any complaints, findings, or diagnosis of any psychiatric 
disorder or abnormality.  In a report of medical history for 
separation in September 1979, the veteran denied having or 
having had depression or excessive worry or nervous trouble 
of any sort.  At an examination for separation in September 
1979, the veteran was evaluated as psychiatrically normal.

In April 1991, the veteran was evaluated by a private 
psychologist on referral from his treating physician.  He 
presented with depression and emotional difficulties 
precipitated by recent illness which had precluded him from 
working in his usual capacity.  His facial expression 
suggested mild apprehension and worry.  He described a 
pattern of early insomnia for the past eight to ten weeks.  
His mood was dysphoric and included anxiety, irritability, 
and depression.  Abstract thinking was intact.  The veteran 
denied having any delusions or ideas of reference.  His 
thought content focused on problems at work.  He was worried 
about difficulties he would encounter on his return to work.  
The diagnostic impressions were adjustment disorder with 
mixed emotional features, rule out personality traits, and 
recent back surgery.  Individual psychotherapy was 
recommended.

The Board notes that the private psychologist who evaluated 
the veteran in 1991 did not relate his psychiatric disorder 
to any incident or manifestation during the veteran's active 
service but rather noted that an adjustment disorder was 
related to a recent physical illness.

The Board also notes that the veteran has been requested by 
VA to identify any other post-service providers of mental 
health treatment but has not done so.

There is absolutely no competent medical evidence that the 
veteran developed an acquired psychiatric disorder while he 
was on active duty or that a current psychiatric disorder is 
etiologically related to his active service.  There is also 
no evidence that the veteran was psychotic during the year 
following his separation from service or at any other time.  
There is thus no basis in the record on which service 
connection might be granted for an acquired psychiatric 
disorder on a direct or presumptive basis.  Entitlement to 
service connection for an acquired psychiatric disorder is 
not established.  See 38 U.S.C.A. §§ 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Service connection for an acquired psychiatric disorder, to 
include anxiety and depression, is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


